internal_revenue_service index nos ruling release date cc ebeo - plr-113381-98 date corporation c plan dear this responds to a request for a supplemental ruling you submitted in a letter dated date on behalf of corporation c concerning the tax law impact of c’s proposed election of the participation option relating to certain group annuity_contracts these contracts relate to a nonqualified_deferred_compensation_plan and the associated grantor_trust established by c some years ago to provide nonqualified supplemental retirement benefits to certain highly compensated and key management employees pursuant to the plan in date this office issued a ruling letter ltr tr-31- concluding that c’s plan and trust deferred the inclusion in a participant’s income of certain compensation until received or made available the plan was later amended subsequently c purchased these annuity_contracts to provide security for amounts previously recorded in the bookkeeping accounts of its nonqualified_deferred_compensation_plan the plan and set_aside in the associated grantor_trust providing nonqualified supplemental retirement benefits to certain highly compensated and key management employees pursuant to the plan after receiving a private_letter_ruling issued by this office ltr plr-75389-96 in ltr this office concluded that generally participants entitled to benefit under the purchased annuity_contracts had to include in their income the purchase_price for the contract benefits plus the gross-up payment made by c in the year of the contracts’ purchase and payment and that c was entitled to deduct the purchase_price plus the gross-up payments in that year your letter indicates that the annuity_contracts c purchased were originally non-participating contracts which included an option for c to elect the participation option at a later time and that the presence of the participation option did not affect the price at which c purchased such contracts the letter explains that if c elects the participation option c will receive rebates from the insurance_company that issued the annuity_contracts if the level of reserves backing such contracts exceeds the required level determined pursuant to these contracts due to favorable investment mortality or retirement-date experience conversely if after c makes the participation election the necessary reserves dip below the required minimum due to unfavorable experience c would have to make a payment to the insurer in an amount needed to restore the reserves backing these contracts to the required minimum level your letter represents that c’s participation election has absolutely no effect upon the amounts which the plan’s participants and their beneficiaries would be entitled to receive under the plan and the annuity_contracts the plan now secured_by the contracts provides for the payment of deferred benefits to a participant or his beneficiary in the time and the manner prescribed under such plan upon the participant's death retirement or other termination of employment after receiving ltr company c purchased group annuity_contracts securing the promised benefits accrued to date for the plan’s participants and their beneficiaries pursuant to the arrangement participants whose benefits were secured_by the annuity_contracts received contract certificates representing their interests in such contracts every participant whose benefits were secured_by these contracts received a tax gross-up payment from c for his or her approximate income_tax_liability due to his or her receipt of the contract certificate sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property does not include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_403 of the code states that premiums_paid by an employer for a nonqualified_annuity contract shall be included in the employee’s gross_income in accordance with sec_83 except that the value of such contract shall be substituted for the fair_market_value of the property for purposes of applying sec_83 sec_1_403_c_-1 of the regulations provides that if an employer pays premiums for a nonqualified_annuity contract for the benefit of an employee the amount of such premiums shall be included as compensation in the employee’s gross_income for the taxable_year during which such premiums are paid but only to the extent that the employee’s rights in such premiums are substantially_vested as defined in sec_1_83-3 at the time such premiums are paid sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation_4 in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors provided that c’s election of the annuity contracts’ participation option neither increases nor decreases the amounts payable under such contracts to the plan’s participants and their beneficiaries and based upon the information and documents submitted we conclude as follows neither the exercise of the participation option under the annuity_contracts nor participation payments from the insurer to company c nor participation payments from c to the insurer will result in the current inclusion of any amount in income by the participants under the plan and their beneficiaries this ruling is directed only to the taxpayer who requested it and it applies only to the above-described plan annuity_contracts c’s proposed participation election and the participants and beneficiaries under the plan in addition no opinion is expressed regarding the tax consequences of any significant revision to the plan or annuity_contracts other than c’s election of the participation option described above your requested rulings concerning the application of sec_61 and sec_162 to the above-described transaction as impacting on corporation c will be the subject of a separate letter sec_6110 of the code provides that this ruling may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code moreover if either the plan or the annuity_contract arrangement are further and significantly revised this ruling may not necessarily remain in effect sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
